UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2385


KENNETH SMITH,

                    Plaintiff - Appellant,

             v.

MEGAN J. BRENNAN, Post Master General, United States Postal Service Agency,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-01097-CMH-MSN)


Submitted: December 3, 2020                                  Decided: December 8, 2020


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Smith, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Smith appeals the district court’s order granting summary judgment to

Defendant on Smith’s second amended complaint raising a variety of constitutional and

employment discrimination and retaliation claims. We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s judgment. Smith v.

Brennan, No. 1:17-cv-01097-CMH-MSN (E.D. Va. Nov. 4, 2019). We deny Smith’s

motion to strike the response brief, motion for a formal appeal, and motions to add exhibits.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2